Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 08/24/2021 have been considered by the examiner (see attached PTO-1449 forms).


Allowable Subject Matter
Claims 1-6, 8-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, OH et al. [US Patent Application Publication 2013/0166235 A1], fails to anticipate or render obvious determining whether the first number of currents satisfy a second data filtering condition; calculating a measured voltage vector based on the first number of terminal voltages and a measured current vector based on the first number of currents, when the second data filtering condition is satisfied; and estimating a resistance of the second resistor at the current time step based on the measured voltage vector, the measured current vector, the resistance of the first resistor estimated at the current time step, and the resistance of the second resistor estimated at the previous time step, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, OH et al. [US Patent Application Publication 2013/0166235 A1], fails to anticipate or render obvious calculate a measured voltage vector based on the first number of terminal voltages and a measured current vector based on the first number of currents, when the first number of currents satisfy a second data filtering condition; and estimate a resistance of the second resistor at the current time step based on the measured voltage vector, the measured current vector, and the resistance of the first resistor estimated at the current time step, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US Patent Number 10,367,235 B2) discloses systems and methods for real-time parameter estimation of a rechargeable battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862